Citation Nr: 9901390	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-43 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for glaucoma of the left 
eye, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel








INTRODUCTION

The veterans active service from December 1974 to May 1995 
has been verified.  His DD Form 214 reports more than nine 
years of additional active service.

The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington wherein the RO assigned a 10 percent 
rating for glaucoma of the left eye from the June 1995 
effective date for service connection.  The appeal was 
continued after a June 1996 rating decision wherein the RO 
increased the disability rating to 20 percent retroactive to 
June 1995.


FINDINGS OF FACT

1.  The veterans current left eye visual acuity of 20/200 is 
related to the service connected eye disability; the veteran 
is not blind or limited to light perception in the left eye 
or the right eye.

2.  Left eye glaucoma has not rendered the veterans 
disability picture unusual or exceptional in nature, markedly 
interfere with employment, or require frequent inpatient care 
as to render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
glaucoma of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 3.383, 
4.1, 4.7, 4.14, 4.84a, Diagnostic Code 6077 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA general medical examination of the veteran in 1995 
reported a glaucoma history of 20 years and right eye visual 
acuity of 20/30 with full peripheral vision and left eye 
visual acuity of 20/200 with no response to light.  A 
contemporaneous VA eye examination reported several prior 
ocular surgeries.  The right eye reportedly showed a somewhat 
normal ocular examination except for a mild anterior polar 
cataract.  Left eye near vision was corrected to 20/80 and 
far vision was corrected to 20/70.  Diplopia was not 
reported.  Visual field testing was completed and showed an 
average contraction to 33 degrees.  There was moderate to 
marked iris atrophy and a probable afferent pupillary defect 
of the left eye.  Fundus evaluation and tonometry were 
completed.  The impression was iridocorneal endothelial 
syndrome with associated glaucoma of the left eye and mild 
cataracts greater in the left eye than the right eye.  

The RO in1995 granted service connection for glaucoma of the 
left eye with assignment of a 10 percent rating under 
Diagnostic Codes 6013-6080.  The RO chose to rate the 
disability on the basis of the demonstrated visual field 
impairment.

Thereafter, the RO received service department records of eye 
examinations completed during and after service.  The most 
recent, in January 1996, reported 20/100 left eye distant 
vision and an opinion that the fixation splitting nature of 
the veterans visual field defect may qualify him for an 
increased rating.

The RO obtained another VA examination in April 1996 that 
showed left eye corrected vision near and far of 20/200 
versus 20/20 on the right.  It was reported the ocular 
examination was unchanged from the previous evaluation.  The 
diagnosis was severe glaucoma secondary to iridocorneal 
endothelial syndrome of the left eye with severe visual field 
loss.  A current visual field examination showed an average 
of 38 degrees.  

The examiner in agreeing that 20/200 corrected visual acuity 
was present most of the time, explained it on the basis of 
glaucoma as well as an anterior polar cataract, and stated 
that it was not unusual for the veteran to see better at 
times depending on the lighting circumstances.  As for visual 
fields, in essence, the testing showed severe loss of 
inferior visual filed that would be considered debilitating 
but the superior fields raised the average of the eight sub-
quadrants to around 33 degrees, but not in a concentric 33 
degree field.  

The RO in June 1996 after consideration of the recent VA 
examination report and other contemporaneous records 
increased the disability rating for glaucoma of the left eye 
to 20 percent under DC 6013-6077 criteria effective in June 
1995.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Simple, primary, noncongestive glaucoma shall be rated on 
impairment of visual acuity or field loss with a minimum 
rating 10 percent.  Diagnostic Code 6013.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  
Funduscopic and ophthalmologic findings must be recorded.  
38 C.F.R. § 4.75.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76.

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart as in Figure 2 below.  The 
chart identifies four major quadrants, (upward, downward, and 
two lateral) plus a central field (20 ° or less).  

The examiner will chart the areas in which diplopia exists, 
and such plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  Impairment 
of muscle function is to be supported in each instance by 
record of actual appropriate pathology.  Diplopia which is 
only occasional or correctable is not considered a 
disability. 38 C.F.R. § 4.77.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

Vision in one eye of 20/200 and in the other eye of 20/40 
shall be rated as 20 percent disabling.  Vision in one eye of 
10/200 and in the other eye of 20/40 shall be rated as 30 
percent disabling.  Diagnostic Code 6077.  Information that 
follows Diagnostic Code 6079 notes that vision in 1 eye of 
20/40, and in the other eye of 20/40, shall be rated as 0 
percent disabling.  

Concentric contraction of visual field of one eye to 45 
degrees but not to 30 degrees shall be rated as 10 percent 
disabling.  Such contraction to 15 degrees but not to 5 
degrees shall be rated as 20 percent disabling, and where 
contraction is to 5 degrees it shall be rated as 30 percent 
disabling.  Diagnostic Code 6080.  

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of this section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  

In this regard, compensation is payable for blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383(a)(1).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (1998).

Analysis

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to this well grounded claim.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).  The veteran 
has been provided VA examinations in connection with the 
claim, most recently in 1996 that are probative of the level 
of impairment from the residuals of his left eye disability.  
The examination records include sufficient detail regarding 
the disorder to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veterans current visual impairment from this disorder.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
1996.

The rating of the veterans visual disability assesses the 
level of central visual acuity or visual field deficit as 
reflected in the applicable ratings as primary rating 
criteria with incremental ratings from 0 to 100 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the selected rating scheme appropriate for the 
veterans disability in view of the symptomatology.  Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(1998).  The Board must point out that only the left eye 
manifestations may be considered in the veterans disability 
rating unless the criteria of 38 C.F.R. § 3.383 are met.  
38 C.F.R. § 4.14.  This interpretation of the rating schedule 
applicable to unilateral impairment of visual acuity 
corresponds to the interpretation of the rating schedule for 
unilateral hearing loss and has been inferentially approved.  
Boyer v. West, 11 Vet. App. 477, 479-80 (1998). 



The record reflects that the RO recently rated the veterans 
left eye disability on the basis of contemporaneous 
comprehensive VA examinations.  The examination reports offer 
substantive information probative of the severity of the 
service-connected disability of the left eye and appear to 
offer the best evidence of the current severity of the 
disability.  The Board observes that visual field deficit is 
reported. 

The Board observes the current impairment of visual acuity in 
the left eye is linked to the service connected disability.  
Indeed, recent examination did confirm the likely nexus.  The 
evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase.  
It supports a conclusion that the veterans disorder from the 
standpoint of ascertainable disability is no more than a 20 
percent rating would contemplate in the rating scheme in view 
of objective findings on recent comprehensive examinations. 

There is probative evidence showing the visual acuity 
impairment of 20/200 offers a higher rating then the 
corresponding visual field impairment.  Although the VA 
examiner commented skillfully on the interpretation of the 
visual field evaluation findings, the rating schedule 
provides for ratings to be assigned based upon average 
contraction of the visual field.  Thus, the currently shown 
visual field impairment does not allow for a higher rating.  
However, the higher rating of 20 percent is warranted based 
upon the impairment of visual acuity in the left eye.  

The rating scheme is a rather mechanical one, similar in many 
respects to that relied on in evaluating hearing loss.  Given 
the current status of the veterans binocular vision, and the 
current rating criteria, a higher rating than 20 percent 
would require greater impairment of visual acuity or visual 
field than currently demonstrated.  Thus the 20 percent 
rating assigned under Diagnostic Code 6077 must be affirmed 
in view of the record.


The service-connected defective vision of the left eye has 
not rendered the veterans disability picture unusual or 
exceptional in nature.  It has not been shown to in and of 
itself constitute marked interference with employment, or to 
have required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding assignment of an increased evaluation on 
an extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  

The Board is sympathetic to the veterans concerns and has 
not overlooked his written contentions regarding limitations 
in employment or other activities on account of his left eye 
disability.  The Board must observe that, generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellants 
defective vision of the left eye.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for glaucoma of the left eye with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 3.383, 4.1, 4.7, 
4.14, 4.84a, Diagnostic Code 6077.


ORDER

An increased rating for glaucoma of the left eye is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
